Per Curiam.

The final order, insofar as appealed from, should be unanimously modified on the law by providing that the stay therein granted is continued to May 28,1957 upon condition that the tenant shall pay to the landlord for use and occupation the sum of $75 per month, payable monthly in advance and retroactive to November 29, 1956, and upon further condition that within 10 days from publication hereof the tenant shall pay to the landlord all rent unpaid prior to the period of the stay and all arrears for use and occupation as provided for herein; and as so modified, final order affirmed, without costs.
It was improper to grant a stay after final order without requiring the tenant to pay for use and occupation as well as all arrears in rent. (Civ. Prac. Act, § 1436-a; Chase Nat. Bank v. Helms, N. Y. L. J., Oct. 30, 1953, p. 949, col. 4.)
Pette, Arkwright and Brown, JJ., concur.
Final order modified, etc.